 

Exhibit 10.1

 

[logoex10-1.jpg]

 

October 4, 2016

 

Brian Lynch

288 Chestnut Hill Road

Wilton, CT 6897

 

Dear Brian:

 

Congratulations on your promotion to COO, Ascena Retail Group!

 

The following are the terms and conditions of our job offer to you and replace
any and all previous offers or discussions concerning your employment.

 

 

Job Title:COO, Ascena Retail Group

 

Reporting To:David Jaffe

 

Effective Date:October 4, 2016

 

Annual Pay Rate:$950,000

 

In addition, you may be considered for an annual performance evaluation in the
Fall of 2017. Any corresponding pay adjustments would be based on your
performance, business results, economic & competitive factors, and approval from
the Board of Directors.

 

Incentive Compensation:Beginning with the Fiscal Fall 2017 Season, you will be
eligible to participate in the Incentive Compensation (IC) program at a target
level of 110% of your annual base salary. Your initial annual target level
(100%) is $1,045,000. Maximum annual payout is double your target level (200%)
($2,090,000 at maximum).

 

Your annual bonus will be tied to the performance of ascena. Your bonus
allocation will be as follows: Seasonal Incentive Compensation will be based on
100% Ascena Cumulative (paid 50% in each Fall and Spring Season).

 

Long Term Incentives (LTI):You will continue to be eligible for an Annual Grant
effective in September 2017. All stock grants are contingent upon the approval
from the Board of Directors. All grants are subject to the Plan
Description/Prospectus.

 

 Page 1 of 3 

 

 

[logoex10-1.jpg] 

 

Additional FY17 LTI Awards:In addition, as a result of your individual change
you are being recommended for the LTI awards as listed below. This LTI award
valued at $183,500 is in addition to the LTI awarded to you on September 21,
2016 as described in your Total Rewards Statement.

 

You will be recommended to receive a value of $20,700 in non-qualified stock
options of Ascena Common Stock (symbol ASNA). This recommendation will be made
at the next, regularly scheduled, quarterly Compensation Committee Meeting of
the Board of Directors. As of the date of this approval, these options will be
granted and the number of options will be determined. Vesting will begin on the
one-year anniversary of the approval date, and these will vest over 3 years
(33%/33%/34%).

 

You will be recommended to receive a value of $100,700 in restricted stock units
(RSUs) of Ascena Common Stock (symbol ASNA). This recommendation will be made at
the next, regularly scheduled, quarterly Compensation Committee Meeting of the
Board of Directors. As of the date of this approval, these units will be granted
and the number of units will be determined. For the first $20,700 in value, the
associated units will begin vesting on the one-year anniversary of the approval
date, and will vest over 3 years (33%/33%/34%). For the remaining $80,000 in
value, the associated units will begin vesting on the one-year anniversary of
the approval date, and will vest over 2 years (50%/50%).

 

You will be recommended for participation in the 2019 3yr Stock-Settled Long
Term Incentive Plan (Stock-LTIP) under the 2016 Omnibus Plan. Your target
opportunity will be $62,100. This plan awards stock at the end of a 3-year
performance period based on the level of achievement of company financial goals
established at the beginning of the performance period. The Stock-LTIP will be
paid out upon Compensation Committee approval of the results at the conclusion
of the 3-year performance period.

 

Relocation Benefits:In the event you are terminated for any reason other than
for “cause” (as defined in Section 1.5 of the Ascena Executive Severance Plan
(Executive Severance Plan), you will be eligible only for the relocation
benefits under the “Movement of Household Goods” provision of Tier 1 of the
Relocation Policy (enclosed). The Company will also reimburse a lease

 

 Page 2 of 3 

 

 

[logoex10-1.jpg] 

 

cancellation charge up to an amount equal to two months’ rent, if applicable.

 

Material Diminution of Duties:In the event, prior to a Change in Control (as
defined in the Executive Severance Plan), you terminate your employment
following a material adverse change in your duties and responsibilities that
occurs without your consent, such termination of employment by you shall
constitute a “Non-Change in Control Termination” solely for purposes of your
eligibility to receive severance benefits under the Executive Severance Plan,
subject to all of the other terms and conditions thereof; provided that, prior
to such termination, (i) you provide the Company written notice of your
intention to terminate within fifteen (15) days following the first occurrence
of the event you believe constitutes a material adverse change in your duties
and responsibilities, (ii) the Company fails to remedy such event within thirty
(30) days following receipt of the written notice (Cure Period) from you, and
(iii) you voluntarily terminate your employment within ten (10) days following
the end of the Cure Period.

 

All above reflects the only changes being made to existing pay and benefits
program.

 

Please sign both copies of this letter, keep one for your records and return one
to Donna VanCourt, VP Corporate Compensation and HRIS.

 

All job information, as well as the pay and benefit programs outlined in this
letter and the enclosed materials are subject to change periodically based on
business needs. At Ascena an employment at-will relationship prevails and the
employment relationship can be terminated with or without cause and with or
without notice, at any time, by either the employee or the employer.

 

Once again, congratulations on your new position.

 

Sincerely, I accept your offer as specified above.  [sig.jpg]       /s/ Brian
Lynch   10/4/16 David Jaffe Brian Lynch Date CEO, Ascena Retail Group    

 

 Page 3 of 3 

